Title: James Monroe to Thomas Jefferson, 16 November 1815
From: Monroe, James,Gray, William Rufus,Gray, Mary Clay
To: Jefferson, Thomas


    			From James Monroe
    			
    				Dear Sir
    				
    					washington
    					novr 16. 1815
    				
    			
    			Permit me to present to your acquaintance & to that of your family mr Gray & his Lady of Boston. Mr Gray is the son of the late Lt governor of Mass: who is so well known to you for his patriotism, & attachment to the republican cause. He is on a visit to the southern states, & from motives of respect, is particularly desirous, of being made to known to you. 
    			
    				with great respect & esteem I am dear sir sincerely yrs.
    				
    					Jas Monroe
    				
    			
    		